significant index no department of the treasury internal_revenue_service washington d c tax exempt and cover nov in re this letter constitutes notice that conditional approval has been granted to extend the amortization period for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa of the plan the extension is granted for the amortization period for amortizing unfunded liabilities of the plan for the plan_year beginning date the particular unfunded_liability for which the extension of the amortization period is granted is the single amortization base of the plan creating by combining the three existent amortization bases as of date in accordance with sec_1 b -1 d of the proposed income_tax regulations the remaining amortization period of this single amortization base before extension was dollar_figure years the extension granted to this amortization base is dollar_figure years accordingly the remaining amortization period of this amortization base after extension is dollar_figure years the extension of the amortization period of the unfunded liabilities of the plan has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization period for amortizing the unfunded liabilities of the plan is extended as described above under sec_412 of the code and sec_304 of erisa the plan is a single employer defined_benefit_plan the interest rate applicable for the remaining amortization period of the amortization base for which the extension has been granted is the greater of a percent of the federal_mid-term_rate as in effect under sec_1274 for the first month of such plan_year or b the rate of interest used in determining costs as of date the value of the assets of the plan was approximately equal to of the plan’s current_liability for the plan_year beginning date the plan had a funding deficiency under sec_412 of the code after taking into account this extension because contributions were not made on a timely basis the company is a manufacturer of product prior to date the company was debt- free and ownership of the company was spread among six family members date the only family_member actively involved in the business on a daily basis acquired ownership from the other family members acquisition the company borrowed amount from the bank securing the amount with the business_assets of the company and the unlimited personal guaranty excluding personal residences of the owner in order to finance this effective the owner of the company represents that in ae the company reported significant losses for the first time in thelllfl years he has been involved in the management of the p of its business staff through permanent layoffs the owner represents that the company can handle its current workload and can achieve profitability at the reduced staff levels in response on date the company eliminated approximately because the prospects for recovery are uncertain and because the plan is under- funded we are granting this extension subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account the extension for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years the company pays within days of the date of this letter the excise_tax applicable under section a of the internal_revenue_code associated with the funding deficiency for the plan_year ended date if these conditions are not satisfied the extension granted for the plan_year beginning date is retroactively null and void you agreed to these conditions in a letter which was transmitted by facsimile dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting if an extension of time under sec_412 is in effect with respect to the plan please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information we are furnishing a copy of this letter to the enrolled_actuary for the plan in accordance with a power of a copy of this letter is also being sent to the manager attorney form on file employee_plans classification in if you have any questions on this ruling letter please contact sincerely allwf- james e holland jr manager employee_plans technical
